Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 21, 2004








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed December 21, 2004.
 
 
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01181-CV
____________
 
IN RE JOSEPH DINGLER, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On December 7, 2004, relator filed a petition
for writ of mandamus in this court.  See
Tex. Gov’t. Code Ann. §
22.221 (Vernon 2004); see also Tex.
R. App. P. 52.  Relator seeks
mandamus relief against the Walker County District Clerk and the Texas
Department of Criminal Justice, Institutional Division.  
When a relator seeks a writ of mandamus against a party other
than a judge, we may grant such relief only when “necessary to enforce our
jurisdiction.”  Tex. Gov’t Code Ann. § 22.221(a) (Vernon 2004).  The relief sought by relator is not necessary
to enforce our jurisdiction.  
Accordingly, we deny relator’s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed December 21, 2004.
Panel consists of
Justices Anderson, Hudson, and Frost.